DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments and amendments on 01/26/2022 have been received and entered in the application.
Claims 1-2, 7-23 and 25 are currently pending.
Claim 10 is newly amended.
Claim 25 is newly added and claim 24 is newly canceled.
Claims 1-2, 7-23 and 25 have been examined on their merits.

Withdrawn Objections & Restrictions
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn.

Claim Interpretation
Claim 25 recites the term “exsanguinated”. Neither the claim nor the specification defines this term. Merriam Webster defines exsanguination as “the process of draining or losing blood” which is how it has been interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Strober et al. (US 20180221410 A1, 2016, previously cited, 04/11/2022, hereafter “Strober”) in view of Machaliński et al. (Transplantation Proceedings, 2003, hereafter “Machaliński”), Levesque et al. (Stem Cell Transplantation, 2008, hereafter “Levesque”), and Monroy et al. (Blood, 1987, hereafter “Monroy”).
In regards to claims 1 and 7, Strober teaches methods for transplantation of hematopoietic cells to a recipient (Abstract). More specifically, Strober teaches a method for manufacturing a cellular product for establishing mixed chimerism in a solid organ transplant recipient, comprising receiving a sample comprising CD34+ cells (i.e. hematopoietic cells) from a deceased organ transplant donor (Claim 11). Additionally, Strober teaches that when the donor is deceased, hematopoietic cells may be obtained from bone marrow (e.g. vertebrae, pelvic bone, etc.) (paragraph [0052]).
Strober also teaches that when the donor is a living donor, hematopoietic cells may be mobilized (e.g. GM-CSF), and collected by apheresis or similar methods (paragraph [0052]), but is silent on whether cells from marrow from deceased donors can be mobilized, specifically.
However, Machaliński teaches a method to optimize the harvest of early hematopoietic cells from cadaver donors (p3096). Machaliński teaches that bone marrow bone harvested from pelvic bones and vertebral bodies, and cells isolated and stimulated with GM-CSF (p3097, Materials and Methods, column 1 continuing to top of column 2). It is noted that Machaliński isolates bone marrow cells before contacting them with GM-CSF. However, at present the claims are not amended to disallow a step of isolating cells from marrow before contacting them with a mobilizing agent. While Machaliński does not explicitly teach that the bone marrow cells were mobilized with GM-CSF, Applicant’s disclosure (claim 7 and specification, indicates that GM-CSF is a mobilizing agent. Furthermore, as Applicant’s disclosure (claims 1 and 7, and specification) indicates that a step of contacting bone marrow (and therefore the cells within) with a mobilizing agent (such as GM-CSF) is sufficient to induce mobilization of CD34+ cells, and since the method of Strober, as modified by Machaliński, carries out this step, the reference method is deemed to inherently mobilize CD34+ cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
	 Additionally, Levesque teaches that following high-dose chemotherapy or radiotherapy, HSCs can be transplanted to rescue or replace the patients’ hematopoietic and immune systems (Introduction, p53). To this end, Levesque teaches that mobilization can be used clinically to harvest large numbers of HSCs for transplantation (Purpose of review, p53). 
	Furthermore, Monroy teaches that GM-CSF promoted recovery of neutrophils and platelets transplanted with autologous bone marrow (Abstract, p1696).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Strober and mobilize bone marrow cells derived from deceased donors because it could harvest large numbers of HSCs which could be used for transplant therapies, and GM-CSF specifically, because it would also promote leukocyte recovery in transplant recipients as suggested by the teachings of Machaliński, Levesque, and Monroy as described above. Furthermore, because Machaliński teaches that bone marrow cells derived from deceased donors can effectively be treated with a mobilizing agent, such as GM-CSF, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 2, Strober teaches that the samples were derived from iliac crest or vertebral bodies (Specification, p4, paragraph [0052]). Specifically, Strober teaches that bone marrow may be obtained from “vertebrae” or “pelvic” bone (Specification, p4, paragraph [0052]). While Strober does not explicitly use the anatomical term “iliac crest”, the iliac crest is part of the pelvis, and it is understood in the art that bone marrow is readily obtained from the iliac crest of the pelvis. Furthermore, it is understood in the art that “vertebral bodies” are the main portions of vertebrae.
In regards to claim 8, Strober teaches that the sample was aspirated (Specification, paragraph [0276]).
In regards to claim 15, Strober teaches that hematopoietic cells comprising CD34+ cells were removed from bone marrow by immunoselection (Specification, p12, paragraph [121]).
In regards to claim 16, Strober teaches that the cellular products were cryopreserved (Specification, p34, paragraph [0295], claim 8-9 and 18, p38).
In regards to claim 17, Strober teaches that the cellular product promotes the establishment of mixed chimerism in a solid organ transplant recipient (Abstract, claim 1, p38). 
In regards to claim 18, Strober teaches that the solid organ is kidney (claim 2, p38).
In regards to claim 19, Strober teaches that the obtained hematopoietic cells were HLA-matched to the solid organ transplant recipient (Specification, p2, paragraph [0022]; claim 3, p38).
In regards to claim 20, Strober teaches that the obtained hematopoietic cells were HLA-mismatched to the solid organ transplant recipient (Specification, p2, paragraph [0022]; claim 4, p38).
In regards to claim 21, Strober teaches an engineered hematopoietic cell composition comprising CD34+ and CD3+ cells (Claim 1; Specification, paragraph [0010]).
Therefore, the combined teachings of Strober, Machaliński, Levesque, and Monroy renders the invention unpatentable as claimed.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strober in view of Strober, Machaliński, Levesque, and Monroy as applied to claims 1-2, 7-8, and 15-21 above, and further in view of Shapiro et al. (Regenerative Medicine, 2017, previously cited, 10/26/2021, hereafter “Shapiro”).
	In regards to claims 9-10, while Strober does not explicitly teach that removed bone marrow is treated with an anticoagulant, Shapiro, who also teaches a method of extracting bone marrow aspirate from the iliac crest of human cadavers (p923, paragraph 4; p917, paragraph 3; p922, paragraphs 1-3) teaches that appropriate anticoagulants should be employed, to prevent clotting, and gives heparin as an example (p922, paragraph 2). 
A person of ordinary skill in the arts would be motivated to modify the method of Strober, as suggested by Machaliński, Levesque, and Monroy, and use an anti-coagulant such as heparin to prevent clots which would increase the yield of usable marrow, saving time and expenses. Furthermore, because Strober and Shapiro are in the same technical field of obtaining marrow from deceased donors it could be modified with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Strober, Machaliński, Levesque, Monroy, and Shapiro render the invention unpatentable as claimed.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strober in view of Machaliński, Levesque, Monroy as applied to claims 1-2, 7-8, and 15-21 above, and further in view of Ades et al. (Journal of Clinical Pathology, 1989, previously cited, 04/11/2022, hereafter “Ades”).
In regards to claims 11 and 12, Strober does not explicitly teach that bone marrow can be removed by trephination, and when removed by trephination, obtaining hematopoietic cells comprises separating bone marrow cells from bone shards. However, Ades teaches a method of extracting cells by trephine bone marrow biopsy of the iliac crest (Abstract, p427; Materials and methods, p427, column 2, paragraphs 1 and 2). Ades further teaches that biopsy specimens were cleaned of clots with a scalpel, washed, digested in collagenase, and aspirated to release the cells from the marrow trabeculae and disperse the released clumps (Materials and methods, p427, column 2, paragraph 4). Ades also teaches that bone marrow was aspirated (Materials and methods, p427, column 2, paragraph 3).
A person of ordinary skill in the art would have found it prima facie obvious to modify the method of Strober, as suggested by of Machaliński, Levesque, and Monroy, and remove bone marrow by trephination, and then separate bone marrow from bone shards by agitation, enzymatic disaggregation, washing, and filtration because following these directions would allow a person of ordinary skill in the arts to obtain marrow and hematopoietic cells predictably and with a reasonable expectation of success, and following these teachings would save experimental time and expenses.
Therefore, the combined teachings of Strober, Machaliński, Levesque, Monroy, and Ades render the invention unpatentable as claimed.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strober in view of Machaliński, Levesque, Monroy as applied to claims 1-2, 7-8, and 15-21 above, and further in view of Hildebrandt et al. (Transfusion, 2000, previously cited 04/11/2022, hereafter “Hildebrandt”).
In regards to claims 13 and 14, Strober does not explicitly teach that bone marrow was depleted of red blood cells or platelets, or a method for doing so. 
However, Hildebrandt teaches a method for depleting red blood cells or platelets from bone marrow (Materials and Methods, p508, column 1, paragraph 1). Hildebrandt teaches that platelets were depleted by integrated spinning membrane (Materials and Methods, p508, column 2, paragraph 1). Hildebrandt also teaches that red blood cells were depleted by hydroxyethyl starch sedimentation (Materials and Methods, p508, column 1, paragraph 2) or by lysis (Materials and Methods, p508, column 2, paragraph 3). Furthermore, Hildebrandt teaches that CD34+ cells were separated from other blood components by immunomagnetic selection (Materials and Methods, p508, column 2, paragraph 1), and that immunomagnetic selection, specifically, provides an efficient technique for the depletion of potentially harmful cells (Discussion, p510, column 2, first paragraph). 
A person of ordinary skill in the arts would be motivated to modify the method of Strober, as modified by Machaliński, Levesque, and Monroy, and deplete marrow of red blood cells or platelets whereby the depleting step comprises buoyancy-activated cell separation, cell lysis, hetastarch sedimentation, immunomagnetic depletion, size-based centrifugal separation, or spinning membrane filtration, because doing so would eliminate harmful cell types or blood components giving a purer mesenchymal stem cell population. Furthermore, because Strober, Machaliński, Levesque, and Monroy, and Hildebrandt are in the same technical field of obtaining mesenchymal stem cells from bone marrow, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Strober, Machaliński, Levesque, Monroy, and Hildebrandt render the invention unpatentable as claimed.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Strober in view of Machaliński, Levesque, Monroy as applied to claims 1-2, 7-8, and 15-21 above, and further in view of Matthew et al. (Transplantation, 1998, previously cited 04/11/2022, hereafter “Matthew”).
In regards to claims 22 and 23, while Strober teaches that the hematopoietic cell composition comprising CD34+ and CD3+ cells were “donor-derived” (paragraph [0012]) and that CD34+ and CD3+ may be isolated and purified from the same fraction of hematopoietic stem cells (paragraph [00120]) it is unclear if Strober specifically teaches that the CD3+ cells and bone marrow were obtained from the same deceased subject, or if CD3+ cells were only obtained from the peripheral blood of living donors (Specification, paragraph [00119]). 
However, Matthew teaches a composition of CD34+ and CD3+ cells whereby were obtained from the same human cadaver vertebral bodies (Materials and Methods, Bone marrow cells, p948). Matthew also teaches that purified CD3+ and CD34+ cells were significantly less inhibited by immunosuppressive drugs (p554, column 1, first paragraph), and that administration of specific bone marrow cells may cause a state of acquired immunity (Abstract, p947). Matthew also teaches that the number of CD3+ molecules per CD3+ cell was lower than when compared with peripheral blood T cells (Results, p949, column 2, top paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Strober, as suggested by Machaliński, Levesque, and Monroy, and extract CD3+ cells from the same deceased patient to take advantage of the immunosuppressive resistance of CD3+ cells, and because it may help transplant recipients develop an acquired immunity. Furthermore, a person of ordinary skill in the arts would be motivated to modify the method of Strober and obtain CD3+ cells from a source other than bone marrow, because other sources (specifically peripheral blood) have greater expression of CD3+, and as a result more desirably cells can be obtained. Additionally, because Strober and Matthew are in the same technical field of obtaining bone marrow cells from deceased donors, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Strober, Machaliński, Levesque, Monroy, and Matthew render the invention unpatentable as claimed.


Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Strober in view of Machaliński, Levesque, Monroy as applied to claims 1-2, 7-8, and 15-21 above, in view of Matthew as applied to claims 22 and 23 above, and in further view of Yudin (Transfusion, 1936, hereafter “Yudin”)
In regards to claim 25, as above, Strober teaches that CD3+ cells derived from a deceased donor (claim 1). Strober also teaches that CD3+ cells can be isolated from a CD34-depleted fraction of an apheresis product (paragraph [0014]). Also, as above, Matthew teaches that CD3+ can be obtained from peripheral blood (Results, p949, column 2, top paragraph).
While Strober is silent on whether CD3+ cells can be obtained by exsanguination specifically, Yudin teaches that blood can be withdrawn from cadavers by severing the jugular vein, attaching a canula to the vein, placing the cadaver in the Trendelenburg position, and collecting the blood in a flask (p998, paragraph 3). While Yudin does not use the term exsanguination, as defined above, because Yudin teaches a method of draining blood from a cadaver, Yudin teaches that this blood was exsanguinated.  Furthermore, Yudin teaches cadaver blood has clinical value, does not require any special apparatus, and can be obtained in the case of fatal accidents or rapid cardiovascular fatalities (p999, Conclusion). While Yudin does not explicitly teach that CD3+ cells can be obtained from drained cadaveric blood, as above, Strober teaches that CD3+ cells can be obtained from blood. Therefore, the CD3+ cells could be obtained from ensanguined cadavers, as taught by Yudin.
A person of ordinary skill in the arts would be motivated to modify the method of Strober obtain CD3+ cells from ensanguined blood collected from a deceased subject, because there is clinical value in maximizing tissue donations from deceased donors. Furthermore, because Yudin teaches an efficient method of exsanguinating blood from deceased patients and because Yudin teaches that this method does not require special apparatuses, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Strober, Machaliński, Levesque, Monroy, Matthew, and Yudin render the invention unpatentable as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-23 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-17, and 21-22 of copending Application No. 16/574,875 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of both inventions are drawn to methods for establishing mixed chimerism in a solid organ transplant recipient comprising obtaining CD34+ and CD3+ cells from deceased donors whereby CD34+ cells are obtained from bone marrow while CD3+ are obtained from non-bone marrow, whereby obtaining CD34+ cells comprise removing bone via aspiration or trephination from iliac crest or vertebral bodies, whereby the bone marrow is treated with an anticoagulant, whereby bone marrow is removed from shards and treated, wherein the CD34+ cells are treated with a mobilizing agent, wherein CD34+ cells are obtained by immunoselection, wherein the bone marrow is depleted of RBC or platelets, wherein CD34+ and CD3+ cells are combined, and wherein the cellular product is crypopreserved.
In regards to claims 1-2, 7-23 and 25, the method claims of the co-pending application do not explicitly teach that the solid organ is a kidney, that the CD34+ hematopoietic cells are HLA-matched or HLA-mismatched, that the CD3+ cells and bone marrow are obtained from the same deceased patient, or that the CD3+ cells are obtained from exsanguinated blood collected from the deceased donor.
However, as above, Strober teaches a method for manufacturing a cellular product for establishing mixed chimerism in a solid organ transplant recipient, comprising receiving a sample comprising CD34+ cells (i.e. hematopoietic cells) from a deceased organ transplant donor (Claim 11), an engineered hematopoietic cell composition comprising CD34+ and CD3+ cells (Specification, paragraph [0010], and whereby that the solid organ is kidney (claim 2, p38). Strober also teaches that the obtained hematopoietic cells were HLA-matched to the solid organ transplant recipient (Specification, p2, paragraph [0022]; claim 3, p38) or HLA-mismatched to the solid organ transplant recipient (Specification, p2, paragraph [0022]; claim 4, p38).
Additionally, as above Matthew teaches that CD34+ and CD3+ cells can be obtained from the same human cadaver vertebral bodies (Materials and Methods, Bone marrow cells, p948). Yudin teaches that blood can be exsanguinated from deceased donors (p998, paragraph 3).
Therefore, since the cell preparation is the same, since both inventions are drawn to are drawn to methods for establishing mixed chimerism in a solid organ transplant recipient comprising obtaining CD34+ and CD3+ cells from deceased donors, and since, as taught by Strober the preparation can be used for kidney transplant, CD34+ cells HLA-matched or HLA-mismatched, because Matthew teaches that CD34+ and CD3+ can come from the same deceased donor, and because Yudin teaches that blood can be exsanguinated from deceased donors. 
Barring evidence to the contrary, it is deemed that the method of co-pending application 16/574,875 can also be used for a kidney transplant, that the CD34+ hematopoietic cells can be HLA-matched or HLA-mismatched, that the CD3+ cells and bone marrow can be obtained from the same deceased patient, and that the CD3+ cells can be obtained from exsanguinated blood collected from the deceased donor as well.
According to MPEP 2112.01,
“Where the claimed and prior art products are identical or substantially identical in structure or composition or a are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 7-23 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 and 19 of copending Application No. 16/574,867 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of both inventions are drawn to methods for establishing mixed chimerism in a solid organ transplant recipient comprising a product comprising CD34+ and CD3+ cells from deceased donors, whereby the bone marrow is derived from iliac crest or vertebral bodies, whereby CD3+ cells are obtained from non-bone marrow, wherein the CD34+ and CD3+ cells are HLA-matched or HLA-mismatched, and whereby the product is cryopreserved.
In regards to claims 1-2, 7-23 and 25, the method claims of the co-pending application do not explicitly teach that the bone marrow is treated with an agent that mobilizes CD34+ cells, that obtaining CD34+ cells comprises removing bone via aspiration or trephination, that the marrow is treated with an anticoagulant, that marrow is removed from shards and processed, that the marrow is depleted of RBC or platelets, or that the solid organ is a kidney or that the CD3+ cells are obtained from exsanguinated blood.
However, as above, Strober teaches a method for manufacturing a cellular product for establishing mixed chimerism in a solid organ transplant recipient, comprising receiving a sample comprising CD34+ cells (i.e. hematopoietic cells) from a deceased organ transplant donor (Claim 11), an engineered hematopoietic cell composition comprising CD34+ and CD3+ cells (Specification, paragraph [0010], and whereby that the solid organ is kidney (claim 2, p38). Ades teaches a method of extracting cells by trephine bone marrow biopsy of the iliac crest (Abstract, p427; Materials and methods, p427, column 2, paragraphs 1 and 2) and processed (Materials and methods, p427, column 2, paragraph 4). Shapiro teaches that bone marrow extracted from aspirates can be treated with an anticoagulant (p922, paragraph 2). Hildebrandt teaches that platelets were depleted by integrated spinning membrane (Materials and Methods, p508, column 2, paragraph 1). Yudin teaches that blood can be exsanguinated from deceased donors (p998, paragraph 3).
Therefore, since the cell preparation is the same, since both inventions are drawn to are drawn to methods for establishing mixed chimerism in a solid organ transplant recipient comprising obtaining CD34+ and CD3+ cells from deceased donors, and since, as taught by Strober, the preparation can be used for kidney transplant, because Ades teaches the method of extracting and processing, because Shapiro teaches the use of an anti-coagulant, because Hildebrandt teaches depletion, and because Yudin teaches that blood can be exsanguinated from deceased donors.
Barring evidence to the contrary, it is deemed that the method of co-pending application 16/574,867 can also be used for a kidney transplant, extracted by trephination and processed, treated with an anti-coagulant, depleted, and that the CD3+ cells can be obtained from exsanguinated blood collected from the deceased donor as well.
According to MPEP 2112.01,
“Where the claimed and prior art products are identical or substantially identical in structure or composition or a are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant remarks that Strober does not teach both a mobilizing agent and obtaining CD34+ cells from the bone marrow of a deceased donor, and that Yu does not cure this omission (Remarks, p7-8). Similarly, applicant remarks that none of Shapiro, Ades, Hildebrant, or Matthew teaches producing a cellular product by obtaining CD34+ cells from a deceased donor nor the use of a CD34+ mobilizing agent.
Applicant’s arguments with respect to claims 1-2, 7-8, and 15-21 have been considered but are moot because the new ground of rejection over Strober in view of Machaliński, Levesque, and Monroy as detailed above.
In regards to Shapiro, Ades, Hildebrant, or Matthew, specifically, as above, none of these references are relied upon to teach producing a cellular product by obtaining CD34+ cells from a deceased donor nor the use of a CD34+ mobilizing agent.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Rather, Shapiro teaches a motivation to use an anticoagulant, Ades teaches a motivation to extract bones by trephine bone marrow biopsy and process bone shards, Hildebrandt teaches a motivation to deplete marrow of RBCs or platelets, and Matthew teaches a motivation to collect CD3+ cells.

Applicant remarks that for Matthew departs from the pending claims in which only CD34+, and not CD3+ cells, are recited as isolated from the bone marrow of a deceased donor (Remarks, p9). Applicant further remarks that Matthew suggests isolating both CD3+ and CD34+ cells from bone marrow (Remarks, p10), but because the instant invention utilizes a mobilizing agent that mobilizes HSPCs, but may not be beneficial for T cells, the teachings of Matthew would be frustrated by contacting bone marrow with a mobilizing agent (Remarks, p10).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, Strober teaches an engineered hematopoietic cell composition comprising CD34+ and CD3+ cells (Specification, paragraph [0010]), and that these cells may be obtained from deceased donors (paragraph [0052]). Therefore, Matthew is not relied upon to teach these features.
Specifically, Matthew is relied upon to provide a motivation, and modify the method of Strober and obtain CD3+ and bone marrow, and CD3+ cells from non-bone marrow tissue. More specifically, Matthew teaches that CD34+ and CD3+ cells obtained from the same donor are less inhibited by inhibited by immunosuppressive drugs, and also that peripheral blood (a tissue other than marrow) has a higher concentration of CD3+ cells.
In regards to the effects of a mobilizing agent that may not be beneficial to CD3+ T cells, as Matthew is not relied upon to teach the features of claim 1 (including CD34+ cells), in as much as claims 22 and 23 do not necessarily require CD3+ cells to contact a mobilizing agent (only to be combined with CD34+ cells that are), the cells as taught by Matthew are also not necessarily contacting with a mobilizing agent, and therefore these non-beneficial effects would not apply.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not exposing CD3+ cell to a mobilizing agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632